Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson (PG Pub 2018/0135212 or EP 3095901) in view of Tam et al. (PG Pub. 2014/0190343).
Regarding claims 1, 3-8 and 10-12, Johanson teaches a three-dimensional (3D) woven structure comprising a plurality of first yarns (W11-W15 & W21-24) in a particular direction and a plurality of second yarns (T1-T3) in another direction interwoven with the plurality of first 
Johanson teaches using tapes with multiple layers in a multidirectional manner. Johanson is silent regarding the claimed specifics of the tape. However, Tam et al. teach a multidirection laminated tape having at least four layers  and teach each adjacent layer is rotated by an angle of 15-90 degrees from the previous angle. It would have been obvious to one of ordinary skill in the art at the time of the invention based upon the teachings of Tam et al. to arrange the layers with at least two second yarn bias layer with each of the at least two second yarn bias layers having the claimed angle with respect to the fibers of the second yarn layers that are not second yarn bias layers and the at least two second yarn bias layers being disposed between the other layers of the at least four layers that are not second yarn bias layers in order to provide a tape with strength in multiple directions.  It would have been obvious for one of ordinary skill in the art to use the tape of Tam et al. in Johanson in order to improve the multidirectional strength and arrive at the claimed invention. 
Regarding claim 9, Johnason et al. teach it is the tows are partially stabilized and teach methods of providing such include at least some second yarns comprising a second yarn first veil on an outside surface of the second yarn first layer and a second yarn second veil on an outside surface of the second yarn second layer.
Regarding claim 13, the woven structure is formed into a preform having the claimed cross-sectional shape. 
Regarding claim 14, 
Regarding claims 15-16, Johanson teaches the tapes, including at least some of the first and second yarns, are braided tows. Further, it would have been obvious to one of ordinary skill in the art to use braided tapes as the first yarns and second yarns.
Regarding claim 17, Johanson teaches the yarns, including at least some of the second yarns, are multiaxial tapes. Further, it would have been obvious to one of ordinary skill in the art to use the multiaxial tapes as the second yarns.
Regarding claim 18, Johanson teaches the yarns, including at least some of the first yarns, are multiaxial tapes. Further, it would have been obvious to one of ordinary skill in the art to use the multiaxial tapes as the first yarns.
Response to Arguments
Applicant’s arguments with respect to Paul have been considered, but are moot because the new ground of rejection does not rely on Paul for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Shawn Mckinnon/Examiner, Art Unit 1789